Citation Nr: 0803127	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  04-39 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for pulmonary sarcoidosis.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for pes planus ("feet disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and [redacted]


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1973 in the United States Army.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in December 2007.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.  

The issue of whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection for pes planus ("feet disability") is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT 

1.  There is competent medical evidence linking the veteran's 
development of asbestosis to service.

2.  The veteran's claim of service connection for pulmonary 
sarcoidosis was previously denied in April 1997 and June 2001 
rating decisions, but evidence submitted since the issuance 
of those decisions bears directly and substantially on the 
question of whether this disability was incurred as a result 
of service. 
 
3.  There is competent medical evidence linking the veteran's 
development of pulmonary sarcoidosis to service. 


CONCLUSIONS OF LAW

1.  Asbestosis was incurred as a result of service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303 (2007). 

2.  New and material evidence has been submitted to reopen a 
claim for service connection for pulmonary sarcoidosis.  38 
U.S.C.A. §§ 5103, 5103A, 5108, 7104, 7105 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.156, 3.159 (2007). 

3.  The veteran has pulmonary sarcoidosis that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 
5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see 
also 38 C.F.R. § 3.159.  This change in the law is applicable 
to all claims filed on or after the date of enactment of 
VCAA, or filed before the date of enactment and not yet final 
as of that date. 

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claims.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance 'if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 
Fed. Reg. 59989 (2004) (holding that the notice and duty to 
assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  

The Board has considered the above legislation with regard to 
the matter on appeal; and, finds that no further assistance 
in developing the facts pertinent to this limited matter is 
required at this time given the favorable action taken below.

II.  New and Material Evidence

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, evidence construed as a claim to reopen was 
received in January 2005.  Therefore, the current version of 
the law, which is set forth in the following paragraph, is 
applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the RO denied the veteran's claim for service-
connected pulmonary sarcoidosis in an April 1997 rating 
decision on the basis that the veteran's service medical 
records were negative for evidence of pulmonary sarcoidosis.  
The veteran was notified of this decision in April 1997 but 
did not timely file an appeal.  The veteran filed a claim to 
reopen in June 2001, but the RO denied the claim in October 
2001 on the basis that the evidence submitted was not "new 
and material."  The veteran did not appeal this decision.

In February 2004, the veteran filed another application to 
reopen his claim for service-connected pulmonary sarcoidosis.  
In a February 2004 rating decision, the RO denied the request 
to reopen on the basis that the evidence submitted was not 
new and material because it did not relate to an 
unestablished fact necessary to substantiate the claim nor 
did it raise a reasonable possibility of substantiating the 
claim.  The veteran timely filed an appeal in November 2004.

The issue before the Board is whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for pulmonary sarcoidosis.  
The following evidence was received after the February 2004 
rating decision: 

In the VA Progress Notes dated November 16, 2004, a VA 
examiner opined that:

"It is also to be noted that Mr. [redacted] was exposed to 
asbestos, during his work as a mechanic, besides exposure to 
dust, and these exposures are at least as likely to give the 
current clinical and radiological picture of asbestosis with 
underlying sarcoidosis/COPD." 

This evidence was not included in the claims file at the time 
of the February 2004 rating decision and raises a reasonable 
possibility of substantiating whether pulmonary sarcoidosis 
was incurred in or aggravated by service.  

In sum, the veteran has provided new evidence that raises a 
reasonable possibility of substantiating his claim.  As such, 
the evidence received since the February 2004 rating decision 
is new and material as contemplated by 38 C.F.R. § 3.156(a) 
and (c).  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (c) 
(providing that where new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction).  Therefore, the claim of service 
connection for pulmonary sarcoidosis is reopened. 

III.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 
 
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 
 
Also, certain chronic diseases including organic neurological 
disorders may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

IV.  Service Connection for Pulmonary Sarcoidosis and 
Asbestosis 

The veteran claims that his asbestosis and pulmonary 
sarcoidosis diseases were caused by the exposure to asbestos 
dust while changing brakes and mufflers as a wheeled vehicle 
mechanic in the Army, as indicated in the November 2004 
Statement of Accredited Representative and the December 2007 
hearing transcript.  Specifically, he asserts that he was 
routinely exposed to brake dust and airborne particulates 
from changing exhaust systems and gaskets.  He claims that 
the incubation period is consistent with the known pathology 
of asbestosis.  Moreover, the veteran's DD-214 is consistent 
with his assertion that he engaged in automotive repair while 
in service.

As noted in the April 1997 denial for pulmonary sarcoidosis 
and the February 2004 denial for asbestosis, the veteran's 
service medical records are negative for evidence of 
pulmonary sarcoidosis or asbestosis.  

A May 2003 medical examination by a pulmonologist diagnosed 
asbestosis.  Further, a November 2003 hospital discharge 
summary also diagnosed asbestosis and sarcoidosis.
 
In May 2003, Dr. Mezey, a private pulmonologist, conducted a 
pulmonary medical evaluation.  His evaluation included a 
medical history, physical examination, pulmonary function 
testing and interpretation of chest x-rays, as well as review 
of the veteran's pertinent medical records.  He noted that 
the Pulmonary Function Studies indicated a restrictive 
ventilatory impairment and impairment of Diffusion.  He 
stated that the chest x-ray dated December 17, 2002 revealed 
small irregular opacities in the lower and mid-lung zones 
with ILO profusion of 1/1 s/t.  There was also pleural 
thickening.  The doctor diagnosed pulmonary asbestosis.  He 
also noted that there was a "latency period of greater than 
15 years between the time of exposure and the development of 
signs and symptoms of asbestos-related disease."

A VA examiner conducted a pulmonary follow up in November 
2004.  The examiner confirmed the diagnosis of asbestosis and 
sarcoidosis.  Significantly, the VA examiner opined in a VA 
Progress Note addendum dated November 16, 2004 that:

"It is also to be noted that Mr. [redacted] was exposed to 
asbestos, during his work as a mechanic, besides exposure to 
dust, and these exposures are at least as likely to give the 
current clinical and radiological picture of asbestosis with 
underlying sarcoidosis/COPD." 
 
In sum, the November 2004  VA doctor's opinion combined with 
Dr. Mezey's May 2003 medical evaluation supports the 
contention that the veteran's pulmonary sarcoidosis and 
asbestosis are related to service. 

Taken as a whole, the Board finds that the evidence of record 
supports the conclusion that the veteran incurred pulmonary 
sarcoidosis and asbestosis as a result of service.  
Accordingly, service connection is warranted for pulmonary 
sarcoidosis and asbestosis, and the veteran's claims are 
granted in full.


ORDER

Entitlement to service connection for asbestosis is granted.

New and material evidence having been submitted, the claims 
of entitlement to service connection for pulmonary 
sarcoidosis is reopened. 

Service connection for pulmonary sarcoidosis is granted. 


REMAND

For an application to reopen a previously denied claim for 
service connection, the VCAA requires that VA provide a 
notice letter that describes the basis of the previous 
denial, as well as the evidence necessary to substantiate the 
element(s) of service connection found to be unsubstantiated 
in the previous denial.  The failure to provide this notice 
prior to the adjudication of a veteran's claim generally 
constitutes prejudicial error by VA.  The veteran must also 
be notified of what constitutes both "new" and "material" 
evidence to reopen the previously denied claim.   See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The veteran has not received a sufficient notice letter 
explaining that new and material evidence must be submitted 
to reopen his previously denied claim of service connection 
for pes planus, nor one describing the basis of the previous 
denial of the veteran's claim or informing him of what 
constitutes "new" and "material" evidence (i.e. a medical 
nexus opinion relating current condition to service).  
Therefore, the instant case must be remanded for proper 
notice under VCAA.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to what constitutes new and material 
evidence to reopen his previously denied 
claim of entitlement to service 
connection for a feet disability.  Such 
notice letter should describe the basis 
of the previous denial of the veteran's 
service connection claim, as well as the 
evidence necessary to substantiate the 
element(s) of service connection found to 
be unsubstantiated in the previous 
denial.  Specifically, the letter should 
inform the veteran about the need to show 
linking medical evidence, including but 
not limited to, a doctor's statement 
showing that there is a reasonable 
possibility that the current disability 
was caused by injury or disease that 
began or was made worse during military 
service.  The notice letter should also 
include evidence needed to establish a 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


